—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 11, 1997, which granted the motion of the defendant third-party plaintiff John Krantz Machine Shop to change venue from Kings County to Suffolk County.
Ordered that the order is affirmed, with one bill of costs.
Contrary to the plaintiffs contention, the Supreme Court did not improvidently exercise its discretion in granting the motion of the defendant third-party plaintiff John Krantz Machine Shop (hereinafter Krantz) pursuant to CPLR 510 (3) to change venue from Kings County to Suffolk County based upon the convenience of material witnesses and the ends of justice. In *278support of its motion, Krantz supplied the names, addresses and occupations of the prospective witnesses; disclosed the facts to which each witness will testify; demonstrated that these witnesses were in fact willing to testify; and showed how the witnesses in question would be inconvenienced in the event a change of venue were not granted (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.